Title: To James Madison from John Mitchell, 24 October 1803 (Abstract)
From: Mitchell, John
To: Madison, James


24 October 1803, Le Havre. Since his last letter, the port has been “so strictly watched that scarce any vessel has enterd.” “The Commerce of Havre is totally ruined.” U.S. ships are “deprived of the best & safest port from Cherbourg to Dunkirk, in fact, it is the only one in which vessells lay afloat or fitt for one above 200 Tons to enter.” U.S. trade will suffer, as American ships are “unfitt to take the ground.” Was informed by the U.S. consul at Gibraltar that the emperor of Morocco has declared war on the U.S. and that “He has a Ship of 30 Guns Cruising off Cape St. Vincent and two row boats of 4 guns & 50 Men in the Gutt.” Has also learned that Captain Bainbridge captured a Moroccan cruiser (22 guns and 100 men) “that had taken the Brig Ceilia of Boston (Cap. Dunn).” On 17 Sept. received word from Lisbon that a Moroccan ship had entered that port to be refitted. It had “22 Guns on the main, & 6 or 8 on the quarter Deck” and was described as having a “black bottom & sides except a very bright streak round the latter, taunt rigged, stern painted dove colour, no carved Work, a prow resembling a fiddle head, sides round of the Greek modle.” “Preparations for the decsent goes on rapidly in all the ports,” with forty to fifty gunboats fitted out at Le Havre having “saild for Boulogne & other ports.” “I believe all Arrived at their destination.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 3 pp.; docketed by Wagner.



   
   Mitchell to JM, 19 Aug. 1803.



   
   A full transcription of this document has been added to the digital edition.

